DISMISS and Opinion Filed July 30, 2021




                                     S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00555-CV

                       IN THE INTEREST OF J.S., A CHILD

                         On Appeal from the County Court
                              Kaufman County, Texas
                         Trial Court Cause No. 104418-CC

                           MEMORANDUM OPINION
                   Before Justices Osborne, Pedersen, III, and Nowell
                               Opinion by Justice Osborne
       This appeal follows a jury trial but was filed before a final judgment was

signed. Because the appellate timetable does not begin to run until a final judgment

has been signed, see TEX. R. APP. P. 26.1, we directed appellant to file a letter brief

showing cause why the appeal should not be dismissed for want of jurisdiction. See

Ganesan v. Reeves, 236 S.W.3d 816, 817 (Tex. App.—Waco 2007, pet. denied)

(dismissing for want of jurisdiction prematurely filed appeal). Although we

cautioned appellant that failure to comply by July 26, 2021 could result in dismissal

of the appeal without further notice, appellant has not responded. See TEX. R. APP.

P. 42.3(a), (c).
      Accordingly, as nothing before us reflects a judgment has been signed, we

dismiss the appeal. See id. 42.3(a).




                                         /Leslie Osborne/
                                         LESLIE OSBORNE
                                         JUSTICE

210555F.P05




                                       –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF J.S., A                  On Appeal from the County Court,
CHILD,                                      Kaufman County, Texas
                                            Trial Court Cause No. 104418-CC.
No. 05-21-00555-CV                          Opinion delivered by Justice
                                            Osborne. Justices Pedersen, III and
                                            Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.



Judgment entered July 30, 2021




                                      –3–